Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-10 objected to because of the following informalities:  
Regarding claim 2-10, the preamble of the claims must be changed to “The device for pulverization and explosion suppression of the low carbon gas hydrate “
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Urayama (US4451005A) in view of Ulfik (US5967429A) and Andrews (US3688991A).

Regarding claim 1, Urayama disclose a device (abstract and fig.4), comprising: 
a pulverizing chamber (see fig.4 below and fig.9: the chamber of the element (9)) (col.6 lines 32-52), 
wherein the pulverizing chamber is provided at the top thereof with a discharging port (see fig.4 below and fig.9: the discharge at element (51)), 
and the discharging port is connected with an entrainment chamber (figs.4 and 9: (2)); 
a feeding chamber (fig.4: (18)), wherein the feeding chamber is connected with a side wall of the pulverizing chamber (see fig.4 below), 
the feeding chamber is provided with a feeding port (see fig.4 below), 
the pulverizing chamber (see fig.4 below) is in communication with the feeding chamber (fig.4: (18)) through a feed port (fig.4 below), 
a pulverizing air pipe (fig.4: (12)), wherein the pulverizing air pipe ventilates the pulverizing chamber (figs.4 and 9: the chamber of the element (9)), a high-speed airflow can be formed in the pulverizing chamber to pulverize a low carbon gas hydrate solid in the pulverizing chamber, 
the pulverizing air pipe (fig.4: (12)) is in communication with the feeding chamber through a feeding air pipe (fig.4: (10)), 

and the pulverizing chamber, the entrainment chamber, the venturi and the disperser are sequentially in communication with each other (fig.4); 
a nozzle (figs.4 and 9: a plurality of nozzles (37) and (10)), wherein the nozzle extends into the entrainment chamber and can spray an airflow into the entrainment chamber (col.5 lines 55-62); 
and a gas-solid separation membrane (figs.8-9: (51)),  wherein the gas-solid separation membrane (figs.8-9: (51)) is disposed on the discharging port and used for preventing low carbon gas hydrate powder from entering the entrainment chamber from the pulverizing chamber, and when an explosion is triggered, the gas- solid separation membrane can be opened to make the low carbon gas hydrate powder enter the entrainment chamber from the pulverizing chamber under the action of the airflow (figs.9-11 the element (51) can be arranged in varied ways according to the nature of the materials to be treated and the operating and other conditions; the element (51) is a pent roof that can be extended entirely along the circumference; the position of the element (51) can be adjusted by the mechanism (52)) (col.6 line 53-col.7 line 60).

Urayama does not explicitly disclose the pulverizing air pipe and the feeding air pipe are provided with a first valve and a second valve respectively; a switching valve is disposed at the position of the feed port, and the switching valve is used for opening or closing the feed port.
However, Urayama disclose a plurality of valves (see fig.4 above), Urayama disclose the plurality of the air pipe (fig.4: (32) are connected to valve); 
and Urayama disclose providing valves to control the pressure;
The examiner takes official notice that it was well known in the art at the time of the invention to have valves between the source of the material and the pipe that connected to the material source in order to regulate the flow of the material inside the pipe; and also to turn on and turn off the material flow as needed.

    PNG
    media_image1.png
    723
    789
    media_image1.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the pulverizing air pipe and the feeding air pipe are provided with a first valve and a second valve respectively; and a switching valve is disposed at the position of the feed port, and the switching valve is used for opening or closing the feed port; as they were well known in the art at the time of the invention in order to regulate the flow of the material inside the pipe; and also to turn on and turn off the material flow as needed.










Urayama does not explicitly disclose the feeding port is provided with a sealing cover that can be opened or closed. 
Ulfik teaches a device (abstract), comprising:
a pulverizing chamber (fig.1: (1)) (col.3 line 35-col.4 line 5), 
a main air supply line (fig.1: (13)),
a pulverizing air pipe (fig.1: (12)) configured to introduce a compressed air into the pulverizing chamber so as to pulverize the material,
a feeding port (fig.1: (6)), and
an air pipe (fig.1: (10)) configured to suppling air to the feeding port (fig.1: (6)); 
a feeding air pipe (fig.1: (3)) configured to suppling air and the material to the pulverizing chamber (fig.1: (1)); 
wherein the feeding air pipe (fig.1: (10)) is provided by a feeding air pipe valve (fig.1: see the valve at element (10)),
wherein the main air supply line (fig.1: (13)) is provided by a main air supply line valve (fig.1: (18));
wherein the feeding air pipe (fig.1: (3)) is provided by a feeding air pipe valve (fig.1: (4))
wherein the feeding port (fig.2: 6)) is provided with a cover (fig.1: (9)),

Both of the prior arts of Urayama and Ulfik are related to a jet mill; 
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Urayama 

Andrews disclose a device (abstract), comprising:
a pulverizing chamber (fig.11: (150)) (col.9 lines 13-20), 
a pulverizing air pipe (fig.11: (212)) configured to introduce a compressed air into the pulverizing chamber so as to pulverize the material (col.10 lines 10-19),
a feeding port (fig.11: (188)), and a switching valve (fig.11: (194)) is disposed at the position of the feed port (col.9 line 51-64), 
wherein the switching valve is used for opening or closing the feed port;
wherein the pulverizing air pipe (fig.1: (212)) is provided by a valve ( fig.11: (202))

Both of the prior arts of Urayama and Andrews are related to a jet mill; 
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Urayama to have the feeding port is provided with a sealing cover that can be opened or closed; and the pulverizing air pipe and the feeding air pipe are provided with a first valve and a second valve respectively as taught by Andrews in order to regulate the flow of the 


Regarding claim 2, Urayama disclose an annular pipe (figs.4 and 5: the outer annular circumference that surrounding the element (9A)), wherein the annular pipe sleeves the pulverizing chamber, 
and the annular pipe is connected with the pulverizing air pipe (figs.4 and 5: (12)); 
the annular pipe is in communication with the pulverizing chamber through a plurality of ventilation pipes (figs.4 and 5: (37), (38), (10)), and the ventilation pipes are tangential to the inner side wall of the pulverizing chamber so that a spiral airflow can be formed in the pulverizing chamber.

Regarding claim 7, Ulfik teaches an intake manifold (fig.1: (13)), 
wherein the pulverizing air pipe (fig.1: (12)) and the feeding air pipe (fig.1: (2)) are in communication with the intake manifold; the intake manifold is provided with a first flow control instrument (fig.1: the controller (17)); 
the nozzle (fig.1: the nozzle of the injector (2)) is connected with a nozzle air pipe (fig.1: (3)), and the nozzle air pipe is provided with a fifth valve (fig.1: (4)) and a second flow control instrument (fig.1: (5)) (col.4 22-34; and ).

Regarding claim 8, Ulfik teaches the controller (fig.1: (17) that utilizing the sensors (fig.1: (14-16) to control the pressure of the entire device (col.3 line 45-col.4 line 42)).

  Regarding claim 9, Andrews teaches the switching valve (fig.11: (194));
 Andrews does not teaches one end of the switching valve is hinged to the inner wall of the feed port, and the other end is magnetically adsorbed and connected with the inner wall of the feed port;
However, Andrews teaches the valves with feeding mechanism can be any forms that known in arts including a manual valve (col.10 lines 32-37);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the switching valve of Andrews by any equivalent switching valve, since it has held to be an obvious equivalent in order to choose a switching valve mechanism that is cost effective. In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Regarding claim 10, Urayama disclose the venturi, (fig.4: the elements (35) and (40) for jetting air flow) wherein two ends of the venturi are connected with the entrainment chamber (fig.4: (2)) and a disperser respectively (see fig.4 above) (col.5 lines 9-17 and col.6 lines 40-47);
the ends of the venturi are in connection with the entrainment chamber and the disperser respectively
Urayama does not explicitly disclose a threaded connection;
Obviously any type of pipe or duct has to have a fixing mechanism;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute fixing mechanisum of Andrews by any equivalent retention fixing mechanism, since it has held to be an obvious equivalent in order to choose a fastening mechanism that is cost effective and easy to install. In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).
 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Urayama (US4451005A) in view of Ulfik (US5967429A) and Andrews (US3688991A) as applied to claim 1 above, and further in view of Morrison (US20090206186A1).

Regarding claims 3-6, Urayama in view of Ulfik and Andrews does not disclose claims 3-6;

	Morrison teaches a jet pulverizing device (abstract and paragraph 006), comprising:
a cooling wrapping cover, wherein the cooling wrapping cover is filled with a cooling medium; and the cooling wrapping cover the entire device (paragraph 100).

Both of the prior arts of Urayama and Morrison are related to a jet mill; 
Morrison disclose the jet mill can be process a wide variety of material (paragraph 0093-0094), and it is desirable to construct this jet mill by a cooling system (paragraph 100) in order to maintain the operating temperature at a controlled level.
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Urayama to have a cooling wrapping cover, wherein the cooling wrapping cover is filled with a cooling medium; and the cooling wrapping cover the entire device as taught by Morrison in order to maintain the operating temperature at a controlled level, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 4, Morrison teaches wherein a cooling medium inlet and a cooling medium outlet are disposed on the cooling wrapping cover; the cooling medium inlet and the cooling medium outlet are connected with an outlet and an inlet of an external cooling medium storage box respectively, and the cooling medium inlet and the cooling medium outlet are provided with a third valve and a fourth valve respectively (paragraph 100: cooling channels that in fluid communication with fluid reservoir; the fluid reservoir is corresponding to cooling medium storage box; obviously the cooling channels having inlets and outlets; and since cooling channels are in fluid communication with fluid reservoir therefore the cooling system must having valves in order to regulate the flow of the material inside the pipe; and also to turn on and turn off the material flow as needed).

Regarding claim 5, Morrison teaches wherein the outer wall of the cooling wrapping cover is provided with a heat insulation layer (paragraph 0038: thermal insulation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun (US20140334962A1).

Sun disclose a feed port (fig.1: (2)) having a valve to regulate feeding the material to a pulverizing chamber (fig.1: (4)) (paragraphs 0073-0075).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725